PER CURIAM.
Alexis Vanderburg and Ylayn Ousley appeal the district court’s orders granting summary judgment to Nordstrom Department Stores and denying their motion for reconsideration in their civil actions alleging false imprisonment, defamation, assault, and racial discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court at the conclusion of the bench hearing on June 14, 2002, and in the order denying reconsideration. See Vanderburg v. Nordstrom Dep’t Stores, Nos. CA-01-1873-A; CA-01-1874-A (E.D. Va. filed July 5, 2002; July 8, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.